ORDER

PER CURIAM.
Derrick Carter (Carter) appeals the trial court’s grant of summary judgment in favor of CitiMortgage Inc., (CMI) on his claim for breach of contract.
Carter raises three points on appeal. He contends the trial court erred in granting CMI’s motion for summary judgment because: 1) Carter’s claim was not barred by the statute of limitations, 2) Carter was *472a third party beneficiary of the contract between CMI and Elite, and 3) CMI breached its duty to cause a closing protection letter to be provided to the title insurance underwriter. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).